Exhibit 99.1 Caterpillar Inc. 2Q 2009 Earnings Release July 21, 2009 FOR IMMEDIATE RELEASE Caterpillar Delivers Second-Quarter Profit and Increases 2009 Profit Outlook Focus on cost and inventory reduction positions Caterpillar for sustained industry leadership PEORIA, Ill.— Caterpillar Inc. (NYSE: CAT) today reported a second-quarter profit of $0.60 per share, down $1.14 per share from the second quarter of 2008.Excluding redundancy costs, profit was $0.72 per share.Redundancy costs related to reducing employment were $85 million before tax or $0.12 per share in the quarter.Sales and revenues of $7.975 billion were down 41 percent from $13.624 billion in the second quarter 2008. “Our profit this quarter, despite the sharp decline in sales, is a tribute to Team Caterpillar’s response to this severe global recession and the continued deployment of our economic trough strategy,” said Chairman and Chief Executive Officer Jim Owens.“There is still a great deal of economic uncertainty in the world, but we are seeing signs of stabilization that we hope will set the foundation for an eventual recovery.Credit markets have improved significantly.Fiscal policy and monetary stimulus have been introduced around the world, and we are seeing signs, particularly in China, that they are beginning to work.In addition, we’ve seen many key commodity prices increase from their lows in the first quarter, and they are holding in a range that is usually positive for investment,” said Owens. “With our dedicated employees, strong dealer network and supply base, great lineup of products and the increasing impact of integrated service businesses, I am more confident than ever that we will strengthen our industry leadership as we work through this recession,” Owens added. The second-quarter profit of $371 million was down $735 million from $1.106 billion in the second quarter of 2008.The decline was largely a result of lower sales volume and $85 million of redundancy costs.These negative impacts were partially offset by lower Selling, General and Administrative (SG&A) and Research and Development (R&D) expenses, favorable price realization, LIFO inventory decrement benefits and a lower tax rate. Page 1 In addition to profit, Caterpillar is highly focused on delivering positive cash flow in 2009 and is committed to its $3 billion inventory reduction goal for the year.Utilizing the Caterpillar Production System (CPS) with 6 Sigma, the company reduced inventory in the second quarter by more than $800 million, and through the first half of the year inventory has declined by more than $1.6 billion. “In addition to our ability to generate solid profits in this economic climate, I’m pleased with our work to generate positive cash flow and maintain considerable financial strength during this challenging period,” Owens said. Outlook The company is updating its outlook for 2009 by tightening the sales and revenues range and improving profit expectations.For sales and revenues, the range has been tightened to $32 billion to $36 billion.The 2009 profit outlook is a range of $0.40 to $1.50 per share including redundancy costs of about $0.75 per share.Excluding redundancy costs, profit is forecast to be between $1.15 and $2.25 per share. “Team Caterpillar is now halfway through one of the most challenging years in the company’s history,” Owens said.“Our 2009 sales have been hurt by weak end-user demand and significant reductions in dealer inventory.In fact, dealers have reduced their machine inventories by about $1.5 billion through the first half of the year and could reach close to $3 billion by year-end.As tough as this year has been, the improved profit outlook is a tangible sign of what happens when the entire team is pulling in the same direction and deploying the trough strategy we put in place over the past four years.We are very pleased with the way our people have stepped up and responded to this extraordinary period of economic turmoil,” Owens said. Notes: - Information on non-GAAP financial measures, including the treatment of redundancy costs in the second quarter and in the outlook, is included on page 25. - Glossary of terms is included on pages 23-24; first occurrence of terms shown in bold italics. For more than 80 years, Caterpillar Inc. has been making progress possible and driving positive and sustainable change on every continent.With 2008 sales and revenues of $51.324 billion, Caterpillar is the world’s leading manufacturer of construction and mining equipment, diesel and natural gas engines and industrial gas turbines.The company also is a leading services provider through Caterpillar Financial Services, Caterpillar Remanufacturing Services, Caterpillar Logistics Services and Progress Rail Services.More information is available at:www.cat.com. Caterpillar contact:Jim Dugan, Corporate Public Affairs, (309) 494-4100 (Office) or (309) 360-7311 (Mobile) Page 2 SAFE HARBOR Certain statements in this release relate to future events and expectations and as such constitute forward-looking statements involving known and unknown factors that may cause actual results of Caterpillar Inc. to be different from those expressed or implied in the forward-looking statements. In this context, words such as "will," “would,” "expect," "anticipate," “should” or other similar words and phrases often identify forward-looking statements made on behalf of Caterpillar. It is important to note that actual results of the company may differ materially from those described or implied in such forward-looking statements based on a number of factors and uncertainties, including, but not limited to, (i) adverse change in general economic conditions; (ii) adverse change in the industries Caterpillar serves including construction, infrastructure, mining, energy, marine and electric power generation; (iii) Caterpillar’s ability to manage material, including steel, and freight costs; (iv) Caterpillar’s ability to generate cash from operations, secure external funding for its operations and manage its liquidity needs; (v) material adverse change in customers’ access to liquidity and capital; (vi) currency exchange or interest rates changes; (vii) political stability; (viii) market acceptance of the company's products and services; (ix) significant changes in the competitive environment; (x) epidemic diseases; (xi) severe change in weather conditions negatively impacting operations; (xii) changes in law, regulations and tax rates; and (xiii) other general economic, business and financing conditions and factors described in more detail in the company's Form 10-K filed with the Securities and Exchange Commission on February 20, 2009. This filing is available on our website at www.cat.com/sec_filings. We do not undertake to update our forward-looking statements. Page 3 Key Points Second Quarter 2009 (Dollars in millions except per share data) Second Quarter Second Quarter $ Change % Change Machinery and Engines Sales $ $ $ ) ) % Financial Products Revenues ) ) % Total Sales and Revenues $ $ $ ) ) % Profit $ $ $ ) ) % Profit per common share - diluted $ $ $ ) ) % Excluding Redundancy Profit $ $ $ ) ) % Profit per common share - diluted $ $ $ ) ) % § Second-quarter sales and revenues of $7.975 billion were 41 percent lower than the second quarter of 2008. § As a result of recessionary conditions throughout much of the world, Machinery and Engines (M&E) sales decreased $5.543 billion. § Machinery sales decreased 49 percent, Engines sales were down 32 percent and Financial Products revenues declined 13 percent from a year ago. § Inventory has been reduced by $1.621 billion from December 2008.The significant inventory reduction has resulted in pre-tax LIFO inventory decrement benefits of $110 million or $0.14 per share in the quarter. § Redundancy costs were $85 million before tax or $0.12 per share in the quarter. 2009 Outlook § The company is updating its outlook for 2009 by improving profit expectations and tightening the sales and revenues range. § With half a year of actual results behind us we have tightened the full-year outlook for sales and revenues to a range of $32 billion to $36 billion. § We expect 2009 profit in a range of $0.40 to $1.50 per share including redundancy costs of about $700 million, or $0.75 per share.Excluding redundancy costs, we expect profit to be between $1.15 and $2.25 per share. § We expect strong cash flow for the year and to improve our balance sheet. A question and answer section has been included in this release starting on page 18. Page 4 DETAILED ANALYSIS Second Quarter 2009 vs. Second Quarter 2008 The chart above graphically illustrates reasons for the change in Consolidated Sales and Revenues between second quarter 2008 (at left) and second quarter 2009 (at right).Items favorably impacting sales and revenues appear as upward stair steps with the corresponding dollar amounts above each bar, while items negatively impacting sales and revenues appear as downward stair steps with dollar amounts reflected in parentheses above each bar.The bar entitled Machinery Volume includes the impact of consolidation of Caterpillar Japan Ltd. (Cat Japan)sales.Caterpillar management utilizes these charts internally to visually communicate with the company’s Board of Directors and employees. Sales and Revenues Sales and revenues for second quarter 2009 were $7.975 billion, down $5.649 billion, or 41 percent, from second quarter 2008.Machinery sales volume was down $4.183 billion, and Engines sales volume declined $1.394 billion.Price realization improved $259 million, and currency had a negative impact on sales of $225 million, primarily due to a weaker euro and British pound.In addition, Financial Products revenues decreased $106 million. Sales and Revenues by Geographic Region (Millions of dollars) Total % Change North
